I concur with the opinions of Mr. Justice MOFFAT and Mr. Justice FOLLAND to the effect that the case must be reversed.
I concur with Mr. Justice MOFFAT that the letter of March 3, 1931, did not bind the insurance company and that it was error to instruct the jury that such letter was a waiver of due proof by plaintiff. I agree with the opinion of Mr. Justice FOLLAND that there was no room for the submission of an instruction that "due proof of the plaintiff's disability was waived by defendant on the 3rd day of March, 1931." I understand that defendant never did complain or object to the sufficiency of the proofs furnished in 1932 which were introduced in evidence. It was only when plaintiff attempted to show that the defendant had waived proofs by the letter of March 3, 1931, in order to start the period of payment earlier, that defendant complained and rightly because, as said in Mr. Justice FOLLAND'S opinion, the plaintiff not only failed to plead waiver, but actually affirmatively pleaded that he had filed due and sufficient proof of loss, which in fact he did in April of 1932.
I assume that the opinion by Mr. Justice MOFFAT comes to the conclusion regarding the three possible dates suggested as to when the payments may begin, that it was when the proof was filed in April, 1932, that payments would begin if the plaintiff prevailed.
I concur in the opinion of Mr. Justice FOLLAND in what he says regarding instruction No. 8. *Page 512